28 F.3d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Dexter WALTON, Plaintiff Appellant,v.W. Q. OVERTON;  Vicki Meadors, Defendants Appellees,and Franklin County Jail;  Franklin County Jail Staff, Defendants.
No. 94-6193.
United States Court of Appeals,Fourth Circuit.
Submitted June 23, 1994.Decided July 19, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-420-R, CA-92-410-R)
Timothy Dexter Walton, Appellant Pro Se.
William Fain Rutherford, Jr., Elizabeth Kay Dillon, Randy Virlin Cargill, WOODS, ROGERS & HAZELGROVE, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to object to factual findings of the magistrate judge's report and recommendation, and instead raised only one legal issue.*  Accordingly, the district court was not required to conduct de novo review of the evidence.  See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982);   Braxton v. Estelle, 641 F.2d 392, 397 (5th Cir.1981).


2
The timely filing of specific factual objections to a magistrate judge's findings and recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).   See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file specific objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant objected only to the magistrate judge's failure to grant default judgment based on Defendants' failure to timely respond to Appellant's discovery requests